t c memo united_states tax_court johannes m schalekamp petitioner v commissioner of internal revenue respondent docket no filed date p filed his form 1040nr on date the notice_of_deficiency was issued on date held the deficiencies determined are barred by the expiration of the period of limitations sec_6501 i r c william m sharp sr william t harrison iii and vernon jean owens for petitioner howard p levine for respondent memorandum findings_of_fact and opinion halpern judge by notice_of_deficiency dated date respondent determined a dollar_figure deficiency in petitioner's federal_income_tax a dollar_figure accuracy-related_penalty and a dollar_figure fraud_penalty respondent has conceded the fraud_penalty the issues remaining for decision are whether the period of limitations on assessment and collection of petitioner’s income_tax_liability for expired before respondent mailed the statutory_notice_of_deficiency whether under sec_871 and sec_897 petitioner was required to report amounts received in from his disposition of installment notes that he received in and and if so in what amount whether respondent's determination_of_a_deficiency is in part arbitrary within the meaning of 293_us_507 and whether petitioner is liable for a penalty under sec_6662 on account of negligence or disregard of rules or regulations unless indicated otherwise all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure because we find for petitioner with respect to the period of limitations petitioner has successfully established an affirmative defense to respondent’s determinations of a deficiency and penalties and we need not further address the adjustments giving rise to respondent’s determination_of_a_deficiency or the accuracy-related_penalty findings_of_fact some facts have been stipulated and are so found the stipulation of facts and attached exhibits are incorporated herein by this reference background petitioner resided in belgium at the time the petition was filed petitioner was born in the netherlands in he is not a u s citizen petitioner came to the united_states in and resided here during and in petitioner did not reside in the united_states petitioner’s returns for both and petitioner made returns of federal_income_tax on form_1040 u s individual_income_tax_return the and returns respectively for petitioner made a return of federal_income_tax on form 1040nr u s nonresident_alien income_tax return the return petitioner filed the return on date notice_of_deficiency respondent’s notice_of_deficiency the notice is dated date ampel notes floridama note petitioner began investing in real_property in the united_states in between and he acquired at least parcels of unimproved real_property located in hernando citrus volusia and marion counties florida the parcels ampel corporation ltd ampel is a british virgin islands corporation in date ampel purchased the parcels from petitioner ampel agreed to pay a total of dollar_figure million for the parcels petitioner received no cash from ampel at the time of sale but he received notes from ampel in various amounts one for each property evidencing ampel’s obligation to pay the dollar_figure million purchase_price in installments with interest the ampel notes the ampel notes are similar at least are one inexplicably is not in evidence all calling for both interest and principal payments beginning in date a mortgage secures each note petitioner reported the sale of the parcels on the return he reported that sale under the installment_method of accounting he reported a selling_price of dollar_figure million an adjusted_basis of dollar_figure commissions and other expenses of sale of dollar_figure and no payment in ampel did not make the payments to petitioner called for in the ampel notes floridama finance ltd floridama is a british virgin islands corporation formed on date on date floridama purchased the ampel notes from petitioner floridama agreed to pay a total of dollar_figure for the ampel notes with dollar_figure to be paid immediately in cash and the balance dollar_figure million due on date floridama’s obligation to pay dollar_figure million on date was evidenced by its interest-bearing note the floridama note interest was to be paid on the floridama note at an annual rate of dollar_figure percent pursuant to a stock pledge agreement petitioner held floridama stock as security for the floridama note on date the accrued interest on the ampel notes was dollar_figure petitioner’s adjusted_basis in the ampel notes at their sale to floridama was dollar_figure sometime in petitioner exchanged the floridama note for two notes from ampel in the total amount of dollar_figure million the ampel notes petitioner exchanged the floridama note for the ampel notes in order to facilitate ampel’s redemption of the ampel notes he did so because ampel had failed to pay interest to floridama on the ampel notes and floridama had threatened to foreclose on the related mortgages which petitioner believed would have limited the amount that eventually he would have been able to obtain from floridama with respect to the floridama note as of the time of trial petitioner still held the ampel notes on which he had as of then received no payment holland spring notes holland spring inc holland spring is a florida corporation in date holland spring purchased from petitioner big_number shares of stock in the masa land corp masa land a florida corporation and a parcel of real_property located in collier county florida the marco beach lot holland spring agreed to pay a total of dollar_figure million for the masa land shares with dollar_figure to be paid immediately in cash and the balance dollar_figure million evidenced by a note and due in two annual installments in date and respectively holland spring agreed to pay dollar_figure for the marco beach lot that amount evidenced by a note due in date petitioner reported both sales on the return using the installment_method of accounting in holland spring purchased from petitioner shares of samajo investment corp samajo a florida corporation big_number shares of daytonapa corp daytonapa a florida corporation and a parcel of real_property located in spring hill florida the spring hill lot holland spring agreed to pay a total of dollar_figure for the samajo shares with dollar_figure evidenced by a note due in days and the balance dollar_figure evidenced by a second note due in months holland spring agreed to pay a total of dollar_figure million for the daytonapa shares with dollar_figure to be paid immediately in cash and the balance dollar_figure evidenced by a note and due in years holland spring agreed to pay a total of dollar_figure for the spring hill lot with dollar_figure to be paid immediately in cash and the balance dollar_figure evidenced by a note due in the future petitioner reported all three sales on the return using the installment_method of accounting in petitioner sold the notes referred to in the preceding two paragraphs the holland spring notes to herland finance ltd herland receiving approximately dollar_figure million in cash at the time of that sale petitioner’s total basis in the holland spring notes was dollar_figure opinion i introduction sec_1 of the code imposes an income_tax on the income of every individual who is a citizen or resident_of_the_united_states and to the extent provided in sec_871 or sec_877 on the income of a nonresident_alien in pertinent part sec_897 provides that gain_or_loss of a nonresident_alien_individual from the disposition of a u s real_property interest shall be taken into account under sec_871 the parties agree that for and petitioner was a resident_of_the_united_states and that for he was a nonresident-alien individual respondent determined a deficiency in petitioner’s federal_income_tax on the basis that petitioner had failed to report total capital_gain income of dollar_figure arising from the disposition in of the ampel notes to floridama and holland spring notes to herland respondent determined at least with respect to the disposition of the ampel notes that petitioner’s gain arose from the sale of united_states real_property petitioner assigned error to that determination and argues on brief that for various reasons it is incorrect we need not address the questions raised by petitioner with respect to sec_897 however because we find that petitioner did not omit from gross_income a sufficient amount to trigger the 6-year limitations_period found in sec_6501 ii limitations on assessment and collection sec_6501 provides a general_rule limiting to years after a return is filed the time in which a tax may be assessed or a proceeding in court without assessment for collection begun if a taxpayer omits_from_gross_income an amount properly includable in gross_income that is in excess of percent of the amount of gross_income stated in the return the period for assessment or a proceeding in court without assessment for collection is extended to years sec_6501 a claim that the period for assessing the tax has expired is an affirmative defense and the party raising it must plead it and carry the burden of proving its applicability rule sec_39 sec_142 petitioner has satisfied the pleading requirement moreover the parties have stipulated that the return was filed with respondent’s philadelphia service_center on date and that the notice_of_deficiency in this case is dated date petitioner has thus made a prima facie case that the 3-year period of sec_6501 has expired and the burden of going forward with the evidence to show some applicable extension shifts to respondent see 101_tc_374 affd without published opinion 40_f3d_385 5th cir 95_tc_227 respondent avers that petitioner omitted from gross_income an amount properly includable therein in excess of percent of the amount of gross_income stated on the return and thus respondent relies on the provisions of sec_6501 because we find that petitioner omitted no gross_income from the return sec_6501 is of no avail to respondent iii omission from gross_income a introduction petitioner reported gross_income of dollar_figure on the return twenty-five percent of dollar_figure equals dollar_figure thus respondent must show that petitioner omitted gross_income in excess of dollar_figure respondent claims that petitioner was required to report but failed to report two items of gross_income viz petitioner’s gains from the dispositions of the ampel notes and the holland spring notes in the notice respondent set forth adjustments increasing gross_income by a total of dollar_figure on account of those two claimed omissions viz dollar_figure on account of the ampel notes and dollar_figure on account of the holland spring notes on brief respondent lowers his claim of unreported gross_income with respect to the ampel notes to dollar_figure for total unreported gross_income we calculate of dollar_figure petitioner acknowledges that he did not report gain from the disposition of either the ampel notes or the holland spring notes on the return but petitioner argues that even if he were required to report those gains which petitioner says he was not the omitted gains do not exceed dollar_figure sec_61 includes in gross_income gains derived from dealings in property sec_1001 specifies that gain from the sale_or_other_disposition of property is the excess of the amount_realized therefrom over the taxpayer’s adjusted_basis in the property sec_1001 provides as a general_rule that the amount_realized from the sale_or_other_disposition of property is the sum of any money received plus the fair_market_value of the property other than money received sec_1011 specifies the taxpayer’s adjusted_basis in property sec_453b deals specifically with gain_or_loss on the sale_or_other_disposition of an installment_obligation the parties are in agreement that petitioner’s adjusted bases in the ampel notes and the holland spring notes were dollar_figure and dollar_figure respectively their disagreement is with respect to the amount_realized on each sale the parties are in further agreement that in determining the amount_realized on each sale some portion of the consideration received by petitioner is allocable to accrued interest and is not part of the amount_realized on each sale respondent does not claim that any amounts allocable to accrued interest are items of omitted gross_income b amount_realized on disposition of ampel notes respondent argues that petitioner received both cash and property on the disposition of the ampel notes the parties agree that petitioner received cash of dollar_figure respondent argues that the fair_market_value of the floridama note on date was not less than its face_amount viz dollar_figure million petitioner argues that it was dollar_figure million we find that the fair_market_value of the floridama note on date was dollar_figure million fair_market_value is the price at which the property would change hands between a willing buyer and a willing seller neither being under any compulsion to buy or sell and both having reasonable knowledge of relevant facts sec_1_170a-1 income_tax regs see 71_tc_998 determining the fair_market_value of a long-term installment_obligation is a question of fact 368_f2d_965 10th cir affg tcmemo_1965_198 neither party offered expert testimony as to the value of the floridama note petitioner testified that the cash_value of the floridama note--the value a willing buyer would pay a willing seller--of the floridama note was dollar_figure million petitioner was a credible witness knowledgeable about real_estate in florida he testified that if he could have sold the parcels in for dollar_figure million in cash he would have done so he testified that he viewed the dollar_figure million no downpayment price agreed to by ampel as a speculative price on date when petitioner sold the ampel notes to floridama ampel was in default on those notes adding the unpaid accrued interest to the dollar_figure million principal_amount of the ampel notes results in an unpaid total obligation of almost dollar_figure million the floridama note was in the principal_amount of dollar_figure million and floridama paid petitioner cash of dollar_figure we do not believe that the ampel notes were worth their face_amount nor do we believe that the floridama note was worth its face_amount the ampel notes were eventually exchanged by floridama to ampel for the floridama note received by ampel from petitioner and petitioner ended up with the ampel notes which as of had not been paid relying principally on petitioner’s testimony we find as stated that the fair_market_value of the floridama note as of date was dollar_figure million making the necessary allocations to interest petitioner calculates that the amount_realized on disposition of the ampel notes was dollar_figure which given petitioner’s adjusted_basis in those notes of dollar_figure means that petitioner realized a loss of dollar_figure on the disposition of the ampel notes and we so find c disposition of the holland spring notes in petitioner sold the holland spring notes to herland at the time of that sale petitioner’s adjusted_basis in the notes was dollar_figure petitioner’s unreported installment gain on the notes was dollar_figure which leads us to believe that as of the time of sale the total unpaid principal_amount of the holland spring notes was dollar_figure petitioner testified that he sold the holland spring notes to herland for approximately dollar_figure million he further testified that he did so because he had never been paid any of the interest or principal due on any of the holland spring notes and he needed cash petitioner was credible and respondent has introduced no evidence to impeach petitioner’s testimony we find that petitioner received approximately dollar_figure million on the sale of the holland spring notes to herland given petitioner’s adjusted_basis in the notes of dollar_figure we find that petitioner did not realize a gain on the disposition of the holland spring notes d conclusion petitioner realized no gain on the disposition of either the ampel notes or the holland spring notes accordingly petitioner omitted no gross_income from the return iv conclusion petitioner has not omitted gross_income in excess of percent of the gross_income stated on the return therefore assessment or collection of the tax here in issue is barred by the sec_6501 limitation on assessment and collection decision will be entered for petitioner
